DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The preliminary amendments filed 10/11/18 are acknowledged. Claims 4, 6-8, 10-12, 15, 19-21, 23-24, 28, 20-32, 34-35, 37-38, 41-45 and 47-48 are cancelled. Claims 1, 3, 5, 9, 13, 14, 16, 18, 22, 25, 27, 29, 33, 36, 39-40, and 46 are amended. Claims 1-3, 5, 9, 13-14, 16-18, 22, 25-27, 29, 33, 36, 39-40, and 46 are pending. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-3, 5, 9, 13-14, 25-27, 29, 33, and 36, drawn to a method of evaluating response to TNF inhibitor therapies comprising measuring CXCL10 and CXCL13.

Group II, claim(s) 16-18, 22, 39-40, and 46, drawn to a method of evaluating response to TNF inhibitor therapies comprising measuring sCD27.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Dennis teaches a method of predicting a therapeutic response to TNF inhibitor therapy in a patient (para [0021] "a method for predicting whether a subject with RA will respond to a RA therapeutic agent is provided"; [0025] "the RA therapeutic agent is selected from a TNF.alpha. inhibitor") comprising: a) obtaining a biological sample from a patient diagnosed with rheumatoid arthritis (RA) (para [0021] "a subject with RA...the method comprising measuring in a biological sample obtained from the subject"), b) assaying the biological sample to determine a baseline serum level of CXCL10 and CXCL13 for said patient (para [0021] "measuring in a biological sample obtained from the subject the expression of one or more genes of a gene signature, or the expression of one or more proteins encoded by said genes (a protein signature), associated with a molecular subtype of RA...the subtype of RA is L subtype and the one or more genes, or one or more proteins encoded by said genes, are selected from CXCL13...the biological sample is a serum sample"; [0022] "the gene signature or protein signature mentioned above is associated with M subtype and the one or more genes, or one or more proteins encoded by said genes, are selected from one or a combination of genes listed in Table 2 or Table 6 or Table 11”; Table 6 comprises CXCL10),  c)  comparing said baseline serum level of CXCL10 and CXCL13 with a reference serum level of CXCL10 andCXCL13 (para [0019] "expression of a gene of interest is considered elevated when compared to a healthy control if the relative mRNA level of the gene of interest is greater than 2 fold of the level of a control gene mRNA...the immunoassay method comprises binding an antibody to protein expressed from a gene mentioned above in a patient sample and determining if the protein level from the patient sample is elevated"), and  d) administering to said 
Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For Groups I and II, Applicant is required to elect a single, specific TNF inhibitor.   
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an 1-3, 5, 9, 14, 16-18, 25-27, 29, 33, and 39-40. 
In the instant case, the species lack the same or corresponding technical features because they are distinct inhibitors with distinct chemical structure and biological functions, and therefore lack unity of invention a priori.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.